DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-6 is:
Regarding claims 1-6, the prior art does not teach or fairly suggest in combination with the other claimed limitations a Building automation device characterized in that said bus connector is for power supply and data transfer, the communication module comprising a first base comprising at least four first side faces, closed on one of its sides by a first rear cover, creating a first cavity, leaving on the other side a first opening, the rear cover having a second opening through which the communications bus passes, at least two first protrusions, each one of them on different side faces, at least one first flange on one side face, at least two second protrusions, each one of them on different side faces, from the first opening the second protrusions are arranged upstream of the first flange and the latter upstream of the first protrusions, on the first protrusions a first printed circuit board, retained by the first flange is supported, on the second protrusions a second printed circuit board is supported to which the communication bus is connected and from which at least ten pins of the bus connector project, a first front cover with a third opening for the passage of the at least ten pins, a support plate arranged surrounding the side faces to the vicinity of the first opening, the application module comprising a second base comprising at least four second side faces, closed on one of its sides by a second rear cover, creating a second cavity, leaving on the other side a fourth opening, a first frame surrounding it, the second rear cover having a fifth opening, when at least two third protrusions, each one of them on different side faces, at least one second flange on one side face, at least two fourth protrusions, each one of them on different side faces, at least one third flange on one side face, from the fourth opening the first frame is arranged upstream of the third flange, the latter upstream of the fourth protrusions, the latter upstream of the second flange and the latter upstream of the third protrusions, on the third protrusions a third printed circuit board is supported to which the receiving connector is connected, retained by the second flange, on the fourth protrusions a fourth printed
circuit board is supported retained by the third flange, a fifth printed circuit board is supported on the first frame, in use when the ten pins of the bus connector Bare introduced in the receiving connector that passes through the fifth opening, the second side faces are introduced in the first opening, and the first base is joined to the second base via attachment means.
This limitation is found in claims 1-6, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 20, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848